United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3622
                                     ___________

Kimberly McMurray,                        *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Michael J. Astrue,                        * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: May 7, 2010
                                 Filed: May 20, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Kimberly McMurray appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. McMurray alleged
disability since June 25, 2004, from chronic back pain, carpal tunnel syndrome (CTS),
de Quervian’s disease, and depression. After a hearing, an administrative law judge
(ALJ) found, as relevant, that (1) McMurray’s severe impairments--lumbar
degenerative disc disease, and tendonitis/arthritis of the wrists with a history of CTS--


      1
      The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
did not, alone or combined, meet or medically equal the requirements of any listing;
(2) her depression and bronchitis were not severe impairments; (3) her subjective
complaints were not entirely credible; and (4) while her residual functional capacity
(RFC) for less than a full range of light work precluded her past relevant work, based
on the testimony of a vocational expert (VE) in response to a hypothetical, McMurray
could perform certain light unskilled jobs existing in substantial numbers. The
Appeals Council denied review, and the district court affirmed. Upon de novo review,
see Tilley v. Astrue, 580 F.3d 675, 679 (8th Cir. 2009), we agree with the district
court that substantial evidence supports the ALJ’s decision.

        Specifically, we find no merit to McMurray’s challenges to the ALJ’s
credibility findings. The ALJ was not required to discuss the written statements of
McMurray’s children, see Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000) (failure
to cite specific evidence does not mean it was not considered); and in any event, these
statements were not entirely consistent with McMurray’s own contemporaneous
statements and testimony as to how much assistance she needed with daily activities,
see Roberson v. Astrue, 481 F.3d 1020, 1025 (8th Cir. 2007) (ALJ may discount
subjective complaints if there are inconsistencies in record as whole). The ALJ gave
several valid reasons for discounting McMurray’s credibility, including lack of
objective medical evidence supporting the alleged disability, lack of opinions from
physicians about McMurray’s inability to work at any job, and the suggestion by some
medical professionals that McMurray was magnifying her symptoms. See Juszczyk
v. Astrue, 542 F.3d 626, 631-32 (8th Cir. 2008) (deferring to ALJ’s well-supported
determination that claimant’s testimony was not credible).

       We further find that the ALJ properly discounted the RFC opinion of
McMurray’s treating physician Malcolm Oliver, see Juszczyk, 542 F.3d at 632; and
that the ALJ’s hypothetical to the VE was sufficient, given that it set forth the
impairments supported by substantial evidence in the record and accepted as true by



                                         -2-
the ALJ, see Stormo v. Barnhart, 377 F.3d 801, 808-09 (8th Cir. 2004). Accordingly,
we affirm.
                       ______________________________




                                        -3-